—Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered September 16, 2011, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was proper since plaintiff failed to raise a triable issue of fact concerning defendant’s prior notice of the defect which plaintiff alleged caused her to fall (see Administrative Code of City of NY § 7-201 [c]). Although documents produced by defendant indicated that multiple 311 calls resulted in an inspection by defendant’s employees and a determination that a dangerous condition existed in the vicinity of plaintiffs accident (see Bruni v City of New York, 2 NY3d 319, 326-327 [2004]), there is a lack of evidence that the defect was the one which caused plaintiffs fall (see Roldan v City of New York, 36 AD3d 484, 484 [1st Dept 2007] [“(t)he awareness of one defect in the area is insufficient to constitute notice of a different particular defect which caused the accident”]). Concur— Tom, J.E, Mazzarelli, Saxe, Moskowitz and Manzanet-Daniels, JJ.